COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Appellate case:           Maxine Adams and Cecil Adams v. Rebecca Ross

Appellate case number:    01-11,00098-CV

Trial court case number: 980, 231

Trial court:             . County Court at Law No. 1 of Harris County, Texas

                                             -and-

Appellate case            Maxine Adams and Cecil Adams v. Rebecca Ross

Appellate case number:    01-11-00552-CV

Trial court case number: 2010-12207

Trial court:              269th District Court of Harris County, Texas


       It 1s ORDERED that Appellants’ objections to mediation the above-referenced
appeals are denied. The above-referenced appeals shall proceed to mediation as provided the
November 2, 2012 "Memorandum Order of Referral to Mediation."


Judge’s signature: /s/Harvey Brown
                [] Acting individually     [] Acting for the Court

                  Panel consists of


Date: November 12, 2012